DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-10, 12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2019/0385898) in view of Krishtab (US 2019/0198391).
Regarding claim 1, Peng discloses a method for filling a gap feature on a substrate surface, the method comprising: providing a substrate comprising a material selected from the group consisting of silicon (Si), germanium (Ge), silicon germanium (SiGe) (Fig.1A, numeral 20; [0015])),  the substrate further comprising a non-planar surface comprising the material and one or more gap features (Fig.1A, numeral 22); conformally depositing a film  (Fig.2, numeral 24) over a surface of the one or more gap features (22) by a cyclical deposition process ([0020]);; and converting at least a portion of the film to a porous material (Fig.3, numeral 26; [0027]; [0028]))  thereby filling the one or more gap features (22).
Peng does not disclose that the film is a metal oxide film comprising Zr or Al oxide film and contacting the metal oxide film with an organic ligand vapor.
Peng however discloses that the material (24) can be any material that is able to converted to the oxide ([0033]). And Krishtab however discloses the Al oxide layer (Fig.1, numeral 110; [0062]) is deposited by a cyclical deposition process (Abstract); contacting the metal oxide film with an organic ligand vapor ([0062]); and converting at least a portion of the metal oxide film to a porous material (Fig.2, numeral 140) ([0059]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng with Krishtab to have the Al oxide layer is deposited by a cyclical deposition process; contacting the metal oxide film with an organic ligand vapor; and converting at least a portion of the metal oxide film to a porous material for the purpose of effectively forming low-k porous dielectric (Krishtab, Abstract).
Regarding claim 2, Krishtab discloses wherein contacting the metal oxide film (Fig.1, numeral 110) with the organic ligand vapor and converting at least a portion of the metal oxide to the porous material are performed simultaneously, the contacting of the metal oxide film with the organic ligand vapor producing the conversion of at least a portion of the metal oxide film to the porous material ([0059]).  
Regarding claim 3, Chandhok does not explicitly disclose wherein the one or more gap features have a maximum aspect ratio of greater than 2:1.  
It would have been however obvious to one of ordinary skill in the art at the time the invention was filed to have the aspect ratio in the claimed range for the purpose scaling of interconnect structures ([0021]).
Regarding claim 4, Peng does not explicitly disclose wherein the one or more gap features have a minimum aspect ratio of less than 5:1. 
Peng however discloses that the gap features has a high aspect ratio ([0017]). 
It would have been however obvious to one of ordinary skill in the art at the time the invention was filed to have the aspect ratio in the claimed range for the purpose scaling of interconnect structures ([0017]).
Regarding claim 5, Peng discloses conformal deposition with a step coverage greater than 90% ([0026]).
Regarding claim 6, Krishtab discloses wherein the cyclical deposition process comprises at least one unit cycle, one unit cycle comprising: contacting the substrate with a metal vapor phase precursor ([0021]; note: ALD); and contacting the substrate with an oxidizing precursor ([0021]).
Regarding claim 8, Krishtab discloses wherein the metal oxide comprises a zinc oxide ([0062]).  
Regarding claim 9, Krishtab discloses wherein the metal oxide film is deposited to a thickness of less than 20 nanometers ([0059]). 
Regarding claim 10, Krishtab discloses wherein the organic ligand vapor comprises a carboxylic acid vapor ([0060]).  
Regarding claim 12, Krishtab discloses wherein the organic ligand vapor comprises an azole vapor ([0060]).  
Regarding claim 14, Krishtab discloses wherein the porous material comprises a metal-organic framework material ([0061]).  
Regarding claim 15, Krishtab discloses wherein the metal-organic framework material has a dielectric constant of less than approximately 4.0 ([0064]).  
Regarding claim 16, Krishtab discloses wherein the metal-organic framework material is continuous and pin-hole free (Fig.2, numeral 140).  
Regarding claim 17, Krishtab discloses wherein the metal-organic framework material has a thickness of less than 50 nanometers ([0059]).  
Regarding claim 18, Peng discloses wherein the porous materials fills the one or more gap features without the formation of a seam (Fig.3, numeral 26).  
Regarding claim 19, Krishtab discloses wherein converting at least a portion of the metal oxide film comprises fully converting the metal oxide film to the porous material (Fig.2, numeral 140).  
Regarding claim 20, Peng discloses conformally depositing a film (Fig. 2, numeral 24).
Peng does not disclose repeating the steps of depositing the metal oxide film and contacting the metal oxide with the organic ligand vapor one or more times ([0020]).  
 Krishtab however discloses repeating the steps of depositing the metal oxide film and contacting the metal oxide with the organic ligand vapor one or more times ([0020]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng with Krishtab to repeat the steps of conformally depositing the metal oxide film and contacting the metal oxide with the organic ligand vapor one or more times for the purpose of effectively forming low-k porous dielectric (Krishtab, Abstract).
Regarding claim 21, Krishtab discloses wherein the metal oxide film has an initial thickness (Fig.1, numeral 110) and converting at least a portion of the metal oxide film to the porous material (Fig.2, numeral 140) produces the porous material with a thickness greater than the initial thickness without additional deposition (Fig.2, numeral 140).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Krishtab as applied to claim 6 above, and further in view of Hwang (US 2021/0230193).
Regarding claim 7, Krishtab discloses wherein the metal vapor phase precursor comprises a metal selected from the group comprising zirconium (Zr) or aluminum (Al), and wherein the oxidizing precursor comprises at least one of water (H2O), hydrogen peroxide (H2O2), ozone (O3), an organic alcohol, or an oxygen based plasma.  
Hwang however discloses the metal vapor phase precursor comprises a metal selected from the group comprising zirconium (Zr) or aluminum (Al) ([0009]), and wherein the oxidizing precursor comprises at least one of water (H2O), hydrogen peroxide (H2O2), ozone (O3), an organic alcohol, or an oxygen based plasma ([0009]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng in view of Krishtab with Hwang to have the metal vapor phase precursor comprises a metal selected from the group comprising zirconium (Zr) or aluminum (Al), and wherein the oxidizing precursor comprises at least one of water (H2O), hydrogen peroxide (H2O2), ozone (O3), an organic alcohol, or an oxygen based plasma for the purpose of ALD deposition of the metal oxides.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Krishtab as applied to claim 10 above, and further in view of Bhattacharyya (US 2013/0172613).
Regarding claim 11, Peng in view of Krishtab does not explicitly disclose wherein the carboxylic acid vapor comprises a vapor of at least one of 1,4-benzenedicarboxylic acid, 2,6-napthalenedicarobxylic acid, or 1,3,5- benezenetricarboxylic acid.  
Bhattacharyya however discloses the carboxylic acid vapor comprises a vapor of at least one of 1,4-benzenedicarboxylic acid ([0003]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng with Bhattacharyya to have the carboxylic acid vapor comprises a vapor of at least one of 1,4-benzenedicarboxylic acid because this is one of typical carboxylic acid vapors.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Krishtab as applied to claim 12 above, and further in view of Tsapatsis (US 2019/0168173).
Regarding claim 13, Peng in view of Krishtab does not explicitly disclose the azole vapor comprises a vapor of at least one of 2- methylimidazole, 3-(2-Pyridyl)-5-(4-pyridyl-1,2,4-triazole), or 4,5-dichloroimidazole.  
	Tsapatsis however discloses the azole vapor comprises a vapor of at least one of 2- methylimidazole, 3-(2-Pyridyl)-5-(4-pyridyl-1,2,4-triazole), or 4,5-dichloroimidazole ([0049]).  
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Peng with Tsapatsis to have the azole vapor comprises a vapor of at least one of 2- methylimidazole, 3-(2-Pyridyl)-5-(4-pyridyl-1,2,4-triazole), or 4,5-dichloroimidazole because these are typical azole vapors.
Response to Arguments
Applicant’s arguments with respect to claim(s) 06/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891